Case 3:20-cv-05911-RV-HTC Document 10 Filed 12/01/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

JAVANI, LLC, a Florida Limited Liability
Company, and J.R. ELIAS, individually,
and PLAINTIFF 3, a minor child by and
through J.R. Elias as next friend,

Plaintiff(s),
v. Case No. 3:20-cv-05911-RV-HTC
SHIVANI MITU BHATIA,

Defendant.

 

PLAINTIFFS’ VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Plaintiffs Javani, LLC, J.R. Elias, and Plaintiff 3, by and through J.R. Elias, hereby
voluntarily dismiss this action without prejudice. 3

Respectfully Submitted,

LMAEC
f a
‘ Zz CL
Es

.O. Box 4761

Santa Rosa Beach, FL 32459

Telephone: (850) 460.1700

Email: jelias@30Amediation.com

Plaintiff, individually and on behalf of Plaintiffs
Javani Ventures, LLC, and Plaintiff 3,1 minor child

 

 

 
io
Case 3:20-cv-05911-RV-HTC Document 10 Filed 12/01/20 Page 2 of 3

CERTIFICATE OF SERVICE

T HEREBY CERTIFY that on November 24, 2020, I mailed the foregoing to the Clerk of
the United States District Court, Northern District Court (Pensacola Division), 1 North Palafox
St., Pensacola, FL 32502, via the United States Postal Service, and emailed a copy of same to the
following: Daniel E. Harrell, at dharrell@clarkpartington.com, Clark Partington, P.O. Box 13010,
Pensacola, FL 32591-3010.

 

BR Elias

P.O. Box 4761

Santa Rosa Beach, FL 32459
Telephone: (850) 460.1700
Email: jelias@30Amediation.com
Plaintiff, pro se |
i

iiocument 10 Fil

Hi

A MEBSe FetAOO Thi aG:

= a _
cea

oe Ea

6.
74 WATERCOLOR WAY 103, Surre 23

SANTA ROSA BEACH, FL S245

 

 

PH

 

TUE 2¢ NOV: Zag PML.
NL
: oct

(Court CLleRE
Noemen Oj sme tO oF FLA.

FEn) ACoLA / Fe Se 4

 

 

aN Ny, nt pee, *
al oe lO al eel
ne < i, a Naan

. rth pt
am oo

 

  

 

 

 
